Title: Thomas Jefferson to Joel Yancey, 20 May 1820
From: Jefferson, Thomas
To: Yancey, Joel


					
						Dear Sir
						
							Monticello
							May 20. 20.
						
					
					In my letter of the 12th inst. I left to the convenience of mr Hepburn whether he would come on immediately, or await my visit to Bedford; but the time of that visit is become so uncertain, and the pressure of my want of him here is so urgent, that I must pray you to press on him to come on immediately, as the distress for some of my work is so great that every day’s delay is a serious thing. it is entirely necessary that I should see him set into work & make every provision for his being able to go on and have every thing at his hand while I shall be absent on my journey to Bedford.   I have not yet had any acknolegement from mr Gibson of the reciept of my tobacco, but I take for granted he has recieved it. I salute you with friendship & respect.
					
						
							Th: Jefferson
						
					
				